Mr. Justice Graves delivered the opinion of the court. 2. Husband and wife, § 273*—what is a defense to prosecution for wife abandonment. If the separation of husband and wife is due to the desertion of the husband by the wife, or if it is by mutual agreement of the parties, the husband cannot be held amenable to the criminal law or be held guilty of desertion. 3. Husband and wife, § 274*—when evidence insufficient to justify conviction for wife abandonment. On a prosecution for wife abandonment, evidence showing, among other things, that the defendant, a traveling insurance solicitor, leased and maintained a house after his wife had gone to visit her relatives, and told her that when she was ready to come home he would come after her, that after several months, on the wife’s not returning, he surrendered the lease and the wife stated on the witness stand that if the defendant had done what was right she would have been willing to live with him, held not to justify a conviction.